Citation Nr: 1738512	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to February 2007, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction subsequently was transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.

In February 2015, the Veteran was afforded a VA sleep apnea examination in which the examiner opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service connected PTSD.  The examiner reasoned that according to a review medical research, obstructive sleep apnea is not aggravated by PTSD or caused by PTSD.  The examiner provided no further rationale for his opinion.  Therefore, the Board finds the February 2015 VA opinion inadequate and an additional opinion is needed prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Send the claims file to a VA physician for procurement of an addendum opinion.  If a VA examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to the following:

   (a) Is it at least as likely as not that the Veteran's obstructive sleep apnea was caused by his service-connected PTSD? Please explain why or why not.  The examiner is asked to specifically discuss the article submitted by the Veteran on August 3, 2017 indicating a possible relationship.

   (b) If not caused by his service-connected PTSD, is it at least as likely as not that the Veteran's sleep apnea is permanently worsened beyond natural progression (aggravated) by his service-connected PTSD?  Please explain why or why not.  The examiner is again asked to specifically discuss the article submitted by the Veteran on August 3, 2017.  If the examiner finds that the Veteran's sleep apnea was aggravated by his service-connected PTSD, the examiner should attempt to determine the baseline level of sleep apnea prior to aggravation by PTSD.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


